DETAILED ACTION   
Claim Objections
1.	Claims 2, 4, 7, 9, 15 - 18 are objected to because of the following informalities:
          In claim 2, lines 3 - 4, “one or more combinations of the following change stages: a periodic change, an increasing change, and a decreasing change” is unclear as to whether it is being referred to “at least one change stages of a periodic change, an increasing change, and a decreasing change” because “the following” is lacks of antecedent basis.
In claim 4, lines 2 - 4, “one of the following two comprises the composition change element: the first periodic layer of the p-type semiconductor material layer closest to the barrier layer and the barrier layer” is unclear as to whether it is being referred to “one of the first and second periodic layers comprises the composition change element; wherein the first periodic layer of the p-type semiconductor material layer closest to the barrier layer” because “the following two” is lacks of antecedent basis.
          In claim 7, lines 1 - 2, “the Group III element comprises Al, Ga, and In” is unclear as to whether it is being referred to “the Group III element comprises at least one of Al, Ga, and In”. In order for further examination, claim 7 will be assumed as “the Group III element comprises at least one of Al, Ga, and In”.
          In claim 9, lines 2 - 3, “one or more of the following: p-type GaN, p-type AlGaN” is unclear as to whether it is being referred to “at least one of p-type GaN, p-type AlGaN”
          In claim 15, line 2, “at least one period” is unclear as to whether it is being referred to “at least one period structure layer”
          In claims 16, 17, lines 2 - 4, “one of the following two comprises the composition change element: the first periodic layer of the p-type semiconductor material layer closest to the barrier 
          In claim 18, lines 2, 4, “a p-type semiconductor material layer” should be changed to “the p-type semiconductor material layer” in order to be consisting with prior defined in claim 14.

	Appropriate correction is required.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	3.	Claims 1, 2, 6 – 9, 14, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. (7,728,356) in view of Lin et al. (2019/0280092).
With regard to claim 1, Suh et al. disclose a semiconductor structure (fig. 1(a)), comprising:
a channel layer (a layer 110, includes 2DEG, functioning as a channel layer) and a barrier layer (AlN layer 108 functioning as a barrier layer. Although the applicant uses terms different to those of Suh et al. to label/describe the claimed invention, this does not result in any structural difference between the claimed invention and the prior art.  The use different terminology to 
a semiconductor material layer (106) located in the gate region (referred to as “104A” by examiner’s annotation shown in fig. 1(a) below);
wherein the semiconductor material layer (106) comprises at least one composition change element (AlxGa1-xN, having Al composition changed, functioning as a composition change element), and a component of the composition change element changes along an epitaxial direction (column 7, lines 21, 22 discloses the epitaxial structure 104-110. Therefore, the epitaxial structure 106 having at least one epitaxial direction along with thickness of AlxGa1-xN layer 106, wherein a component of the composition change element Al changes along an epitaxial direction (along thickness direction); for example, see fig. 2(b)).


    PNG
    media_image1.png
    317
    660
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    475
    400
    media_image2.png
    Greyscale


Suh et al. do not disclose a semiconductor material layer is doped to be a p-type semiconductor layer.
However, Lin et al. disclose a semiconductor material layer (108) is doped to be a p-type semiconductor layer (paragraph [0018], lines 6 – 11, fig. 4).

    PNG
    media_image3.png
    427
    616
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Suh et al.’s device to incorporate a doing element for  a p-type semiconductor layer as taught by Lin et al. in order to enhance a high conductivity for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.

With regard to claim 2, Suh et al. disclose a change curve of the component (Al) of the composition change element (AlxGa1-xN) along the epitaxial direction (column 7, lines 21, 22 discloses the epitaxial structure 104-110. Therefore, the epitaxial structure 106 having at least one epitaxial direction along with thickness of AlxGa1-xN layer 106, wherein a component of the composition change element Al changes along an epitaxial direction (along thickness direction); for example, see fig. 2(b)) comprises one or more combinations of the following change stages: an increasing change, and a decreasing change (because Al composition is changed; for example, see fig. 2(b)).

    PNG
    media_image2.png
    475
    400
    media_image2.png
    Greyscale




With regard to claim 6, Suh et al. disclose the composition change element (AlxGa1-xN) is a Group III element (Al or Ga).
With regard to claim 7, Suh et al. disclose the Group III element comprises Al, Ga.
With regard to claim 8, Suh et al. disclose the Group V element comprises N (N in AlxGa1-xN).
With regard to claim 9, Suh et al. disclose the semiconductor layer 106 is AlGaN.
With regard to claim 14, Suh et al. disclose a method for manufacturing a semiconductor structure (for example, see fig. 1(a)), comprising:
sequentially forming a channel layer (a layer 110, includes 2DEG, functioning as a channel layer) and a barrier layer (AlN layer 108 functioning as a barrier layer. Although the 
forming a semiconductor material layer (106) above the barrier layer (108), the semiconductor material layer (106) comprising at least one composition change element (AlxGa1-xN, having Al composition changed, functioning as a composition change element), and a component of the composition change element changing along an epitaxial direction (column 7, lines 21, 22 discloses the epitaxial structure 104-110. Therefore, the epitaxial structure 106 having at least one epitaxial direction along with thickness of AlxGa1-xN layer 106, wherein a component of the composition change element Al changes along an epitaxial direction (along thickness direction); for example, see fig. 2(b)).;
performing selective etching (etching the layer 104) on the semiconductor material layer (106) to reserve the semiconductor material layer (exposed the semiconductor layer 106 functioning as reserving the semiconductor material layer and stopping etching at the top surface of the layer 106) in a gate region (104A as indicated below) above the barrier layer (108), and performing a real-time monitoring (for example, fig.2(b)) the component of the composition change element (AlxGa1-xN) during selective etching process; and
stopping the selective etching (stopping etching at the top surface of the layer 106) in an event that a preset change curve is found (for example, fig.2(b)).

    PNG
    media_image1.png
    317
    660
    media_image1.png
    Greyscale

Suh et al. do not disclose a semiconductor material layer is doped to be a p-type semiconductor layer.
However, Lin et al. disclose a semiconductor material layer (108) is doped to be a p-type semiconductor layer (paragraph [0018], lines 6 – 11, fig. 4).

    PNG
    media_image3.png
    427
    616
    media_image3.png
    Greyscale


With regard to claim 18, Suh et al. disclose before forming a semiconductor material layer (106) above the barrier layer (108), forming, in the gate region (104A), a groove (a recess 118 functioning as a groove) extending toward the barrier layer (108); wherein the forming the semiconductor material layer (106) above the barrier layer (108) comprises: forming, above the barrier layer (108), the semiconductor material layer (106) covering (covering a bottom surface) the groove (118).

    PNG
    media_image1.png
    317
    660
    media_image1.png
    Greyscale

With regard to claim 19, Suh et al. disclose performing selective etching (etching the layer 104) on the semiconductor material layer (106) to reserve the semiconductor material layer (exposed the semiconductor layer 106 functioning as reserving the semiconductor material layer and stopping etching at the top surface of the layer 106) in a gate region (104A as indicated 

4.	Claims 1 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hikita et al. (CN102239551) in view of Lin et al. (2019/0280092).
With regard to claim 1, Hikita et al. disclose a semiconductor structure (fig. 5), comprising:
a channel layer (a GaN layer 103 functioning as a channel layer) and a barrier layer (AlGaN layer 104 functioning as a barrier layer. Although the applicant uses terms different to those of Hikita et al. to label/describe the claimed invention, this does not result in any structural difference between the claimed invention and the prior art.  The use different terminology to describe the plurality of elements that constitute an integrated circuit as this is just a writing style and the way in which a structural limitation is expressed does not affect the configuration of the described elements.) sequentially superimposed, a gate region (referred to as “501A” by examiner’s annotation shown in fig. 5 below) being defined above the barrier layer (104); and
a semiconductor material layer (a layer, comprising GaN layers 105, 501, and AlGaN layers 106, 502, functioning as a semiconductor layer) located in the gate region (referred to as “501A” by examiner’s annotation shown in fig. 5 below);
wherein the semiconductor material layer (105, 106, 501, 502) comprises at least one composition change element (GaN and AlGaN, having no Al from a layer 105, 501 to Al of AlGaN layer 106, 502, functioning as a composition change element), and a component (Ga, 

    PNG
    media_image4.png
    378
    606
    media_image4.png
    Greyscale


Hikita et al. do not disclose a semiconductor material layer is doped to be a p-type semiconductor layer.
However, Lin et al. disclose a semiconductor material layer (108, 109) is doped to be a p-type semiconductor layer (paragraph [0018], lines 6 – 11; paragraph [0043], lines 17 – 19, fig. 4).

    PNG
    media_image3.png
    427
    616
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Hikita et al.’s device to incorporate a doing element for  a p-type semiconductor layer as taught by Hikita et al. in order to enhance a high conductivity for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.

With regard to claim 2, Hikita et al. disclose a change curve (GaN and AlGaN, having no Al from a layer 105, 501 to Al of AlGaN layer 106, 502, functioning as the composition change element, so it is having at least one change curve) a of the component (Ga, AlGa) of the composition change element (GaN, AlGaN) along the epitaxial direction (the structure of fig. 5 forming in an epitaxial method and inherently having a thickness direction as an epitaxial direction to be an increasing or decreasing direction) comprises an increasing change, and a decreasing change.


With regard to claim 3, Hikita et al. disclose the semiconductor material layer (105, 106, 501, 502) adopts a periodic structure (a structure of 105, 106, 501, 502), and the periodic structure (the structure of 105, 106, 501, 502) comprises at least one period (at least one change, no Al of GaN to Al of AlGaN, functioning as one period) sequentially superimposed along the epitaxial direction (the structure of fig. 5 forming in the epitaxial method and inherently having any epitaxial direction to be the epitaxial direction), each period of the at least one period comprises a first periodic layer (105, 106) and a second periodic layer (501, 502) sequentially superimposed along the epitaxial direction (the structure of fig. 5 forming in the epitaxial method and inherently having any epitaxial direction to be the epitaxial direction), and the composition change element (GaN and AlGaN) exists in one of the first periodic layer (105, 106) and the second periodic layer (105, 106).
With regard to claim 4, Hikita et al. disclose the surface (the top surface) of the barrier layer (104) defines the gate region (501A), and one of the following two periods comprises the composition change element (GaN and AlGaN); the first periodic layer (105, 106) of the semiconductor material layer (105, 106, 501, 502) closest to the barrier layer (104).
With regard to claim 5, Hikita et al. disclose the semiconductor material layer (105, 106, 501, 502) is a III-V compound (AlGaN), a material of the first periodic layer comprises at least one Group III element (Ga) and at least one Group V element (N), and a material of the second periodic layer comprises at least one Group III element (Ga) and at least one Group V element (N).

claim 6, Hikita et al. disclose the composition change element (GaN/AlGaN) having a Group III element (Al or Ga).
With regard to claim 7, Hikita et al. disclose the Group III element comprises Al, Ga.
With regard to claim 8, Hikita et al. disclose the Group V element comprises N (N in AlxGa1-xN).
With regard to claim 9, Hikita et al. disclose the semiconductor layer (105, 106, 501, 502) is GaN/AlGaN.
With regard to claim 10, Hikita et al. disclose a groove (referred to as “A” by examiner’s annotation shown in fig. 5 below; wherein the groove A forming in and between regions 108, 109) located in the gate region (104A) and extending toward the barrier layer (104), wherein at least a portion of the semiconductor material layer (105, 106, 501, 502) fills the groove (A).

    PNG
    media_image5.png
    414
    564
    media_image5.png
    Greyscale



With regard to claim 11, Hikita et al. disclose a source region (a source region forming in the layer 103, or 104 wherein the source electrode 108 forming on the source region) and a drain region (a drain region forming in the layer 103, or 104 wherein the drain electrode 109 forming on the drain region) on both sides of the gate region (104A) are defined on the surface (the side and top surfaces) of the barrier layer (104).
With regard to claim 12, Hikita et al. disclose the semiconductor structure further comprises: a source electrode (108) located in the source region and in ohmic contact (Ti layer and the Al layer are formed in the ohmic concave portion, heat treatment is performed at 6500C in nitrogen atmosphere to form the source region 108. Thus, a source electrode 108 located in the source region and in ohmic contact; for example, see example 1 of the translation) with the barrier layer (104); and a drain electrode located in the drain region and in ohmic contact (Ti layer and the Al layer are formed in the ohmic concave portion, heat treatment is performed at 6500C in nitrogen atmosphere to form the drain region 109. Thus, a drain electrode 109 located in the drain region and in ohmic contact; for example, see example 1 of the translation) with the barrier layer (104).

5.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hikita et al. (CN102239551) in view of Lin et al. (2019/0280092) and further in view of Morvan (10,050,137).
With regard to claim 13, HIKITA et al. and Lin et al. do not clearly disclose a nucleating layer and a buffer layer sequentially located under the channel layer.


Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the HIKITA et al. and Lin et al.’s device to have a nucleating layer and a buffer layer sequentially located under the channel layer as taught by Morvan in order to promote a growth by epitaxy of the buffer layer and proves particularly advantageous in the case of greatly mismatched mesh and coefficients of thermal expansion or dilation parameters between the buffer layer and the substrate for a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.

6. 	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al.
(7,728,356) in view of HIKITA et al. (CN102239551).
With regard to claim 20, Suh et al. do not clearly disclose a source region and a drain
region located on both sides of the gate region are defined on a surface of the barrier layer, the
method further comprises: preparing, in the source region, a source electrode in ohmic contact with the barrier layer; and preparing, in the drain region, a drain electrode in ohmic contact with the barrier layer.
However, HIKITA et al. disclose a source region (a source region forming in the layer 103, or 104) and a drain region (a drain region forming in the layer 103, or 104) on both sides of the gate region (107A) are defined on a surface of the barrier layer (104), and the method further
comprises: preparing, in the source region, a source electrode (108) in ohmic contact (Ti layer and the Al layer are formed in the ohmic concave portion, heat treatment is performed at 650 ° C in a nitrogen atmosphere to form the source electrode 108. Thus, a source electrode (108) located 

    PNG
    media_image5.png
    414
    564
    media_image5.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art at the time the
invention was made to have modified the HIKITA et al.’s device to have steps for a source region and a drain region located on both sides of the gate region are defined on a surface of the barrier layer, the method further comprises: preparing, in the source region, a source electrode in ohmic contact with the barrier layer; and preparing, in the drain region, a drain electrode in ohmic contact with the barrier layer as taught by Suh et al. in order to enhance a high conductivity of the 

Allowable Subject Matter
7.	Claims 15 - 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, second paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 15 - 17 are allowable over the prior art of record, because none of these references disclose or can be combined to yield the claimed invention such as the p-type semiconductor material layer adopts a periodic structure, and the periodic structure comprises at least one period sequentially superimposed along the epitaxial direction, each period of the at least one period comprises a first periodic layer and a second periodic layer sequentially superimposed along the epitaxial direction, and the composition change element exists in the first periodic layer or the second periodic layer, and the stopping the selective etching in an event that a preset change curve is found comprises: stopping the selective etching in an event that it is determined that the first periodic layer of the p-type semiconductor material layer closest to the barrier layer is etched along the epitaxial direction according to a result of a process of the real-time monitoring as recited in claim 15.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
 Monbleau can be reached on (571) 272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAN N TRAN/
Primary Examiner, Art Unit 2826